           Case 2:16-cr-00045-MCE-EFB Document 110 Filed 07/29/20 Page 1 of 1


 1 ERIN J. RADEKIN, SBN 214964
   1001 G Street, Suite 107
 2 Sacramento, CA 95814
   Telephone: (916) 504-3931
 3 Facsimile: (916) 447-2988
   Email: erinjradekin@gmail.com
 4
   Attorney for Movant
 5 RALEIGH RANA FIGUERAS

 6

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-45-MCE-EFB P
12                                Respondent,
                                                        [PROPOSED] ORDER
13                          v.
14   RALEIGH RANA FIGUERAS,
15                                Movant.
16

17                                                  ORDER
18
            For the reasons set forth in the accompanying motion and declaration of counsel, and good cause
19
     appearing, the time to file objections to the findings and recommendations, a motion for leave to amend
20
     the movant’s 28 U.S.C. § 2255 motion (ECF no. 96), or a supplemental brief, is enlarged by 10 days,
21

22 making it due July 31, 2020.

23 IT IS SO ORDERED.

24 Dated: July 29, 2020.                                        _________________________________
                                                                HON. EDMUND F. BRENNAN
25
                                                                United States Magistrate Judge
26

27

28
